Citation Nr: 1235610	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  05-18 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), for the period prior to May 13, 2008.  

2.  Entitlement to a disability evaluation in excess of 70 percent for PTSD, for the period beginning on May 13, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to November 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary in this case to ensure that VA has met its duty to assist the Veteran in obtaining evidence to substantiate his claim.  That duty includes obtaining relevant records and providing an adequate examination and obtaining an adequate opinion when necessary to adjudicate a claim.  38 U.S.C.A. § 5103A (West 2002).  

In this case, VA must provide the Veteran with an examination and obtain an expert opinion as to whether his service-connected PTSD renders him unable to secure and follow a substantially gainful occupation.  As such examination is required, and it has now been more than three years since a compensation and pension (C&P) examination was conducted that addressed the severity of disability from PTSD under the General Rating Formula for Mental Disorders, the examination must include findings as to the severity of his PTSD under those criteria.  VA must also obtain any available records of any claim by the Veteran for disability benefits from the Social Security Administration (SSA).  

Where, during the course of a claim for an increased rating, entitlement to a total rating based on individual unemployability (TDIU) is either explicitly raised or reasonably raised by the record, , it is part and parcel to the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In November 2005 argument, the Veteran's representative stated that the Veteran's PTSD "has essentially rendered him . . . unable to maintain significant employment."  In a September 2008 Informal Hearing Presentation, his representative argued that the Veteran is entitled to TDIU.  In an August 2012 Written Brief Presentation, his representative argued that the Veteran is entitled either to a 100 percent evaluation for disability due to PTSD based on application of the rating schedule, or is entitled to TDIU.  His representative argued that the Veteran's PTSD standing alone and without regard to his arthritis, rendered him unemployable.  

In a May 2004 VA C&P examination report, the examiner noted the Veteran's report that he was unable to work due to arthritis.  A June 2009 VA C&P examination report included the Veteran's report that he was unable to perform physical labor due to his arthritis but that the Veteran believed that "he could "probably" work in an office setting."  In a section asking for the conclusions of the examiner, the examiner's opinion with regard to the Veteran's unemployability was limited to the following:  "It is difficult to say how much his PTSD symptoms affect his unemployed status as he describes the major cause of this to be his arthritis."  A February 2011 VA psychiatric inpatient consult report includes the Veteran's report that he is "currently unemployed, disability" and that he ran his own construction company until. 2003 when he stopped due to arthritis.  

A total disability rating may be assigned if a veteran is unable to obtain and secure substantially gainful employment due to service-connected disability or disabilities.  38 C.F.R. § 4.16.  If certain percentages are met, the RO or Board may grant this benefit in the first instance.  38 C.F.R. § 4.16(a).  If those percentages are not met, but the veteran is unemployable by reasons of service-connected disability or disabilities, the rating board must submit the case to the Director, Compensation and Pension Service, for extraschedular consideration.  Here, the percentages are met for the period beginning on May 13, 2008.  

The June 2009 examination report is not adequate with regard to the effect of the Veteran's PTSD on his employability.  The opinion is limited to one sentence that depends on the Veteran's own comment as to why he is unemployed.  It also appears that the examiner was unable to definitively state whether the Veteran's PTSD rendered him unemployable, but the determination must be made with regard to an equipoise (as likely as not) standard, not an absolute standard.  See 38 C.F.R. § 3.102 (2011) (providing that a reasonable doubt regarding service origin, the degree of disability, or any other point, must be resolved in favor of the claimant).  What the Board requires is an expert opinion expressed in terms of probability as to whether the Veteran's PTSD, standing alone, renders him unemployable.  

Here, VA has provided the Veteran with an examination but that examination is inadequate.  Hence, a remand is necessary for VA to provide the Veteran with another examination and obtain an adequate opinion as to whether his PTSD, standing alone, renders him unable to secure and follow a substantially gainful occupation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (explaining that once VA provides an examination or obtains an expert opinion it must ensure that the examination or opinion is adequate).  

Turning to another point, in the report of an April 9, 2004 initial psychiatric assessment, a VA clinician indicated, as to source of income, the following:  "50%SC; OSc Sec application is pending."  Later, in February 2007, a VA clinician stated  "explained to patient we don't do social security disability will gladly forward records."  From these entries it is unclear as to whether the Veteran has filed a claim for SSA disability benefits.  Given that the Board must remand the matter for an adequate examination, it will also direct the RO/AMC to obtain any available administrative determinations and/or associated medical records from the SSA.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain administrative determinations and associated relevant medical records from the SSA with regard to any claim for Social Security disability benefits filed by the Veteran and associate any such records with the claims file; regardless of whether SSA benefits were granted.  If no records are obtainable, obtain a negative response or responses (as appropriate) from the SSA and associate such response or responses with the claims file.  

2.  After ensuring that any available SSA disability records are associated with the claims file, schedule the Veteran for a C&P examination with regard to his PTSD.  The Veteran's claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the report as to whether the claims file was reviewed.  The examiner must address the following:  

(a)  Identify all symptoms and disability resulting from the Veteran's PTSD; i.e., conduct a standard VA C&P examination as to the severity of the Veteran's PTSD.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD, standing alone and without regard to his arthritis, renders him unable to secure and follow a substantially gainful occupation.  The examiner must address the entire time frame on appeal, from April 2003 to the present, and if the examiner finds that the Veteran's PTSD does render him unable to secure and follow a substantially gainful occupation, the examiner must state when this first occurred.  This opinion must be based on all of the evidence of record, including the examination findings as to symptoms and disability resulting from the Veterans' PTSD; not merely the Veteran's report as to why he believes that he is unable to work.  The examiner must provide a detailed explanation to support any conclusion reached.  

3.  Then, readjudicate the issues on appeal.  If the RO/AMC determines that the Veteran's PTSD rendered him unable to secure and follow a substantially gainful occupation prior to May 13, 2008, it must submit the case to the Director, Compensation and Pension Service, for extraschedular consideration.  With that submission, the RO/AMC must include a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  If any benefit sought on appeal is not granted in full, the RO/AMC must provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate opportunity to respond thereto.  Such SSOC must include the regulation applicable to TDIU (38 C.F.R. § 4.16) and address why that benefit was not granted as well as why a higher rating was not granted under the General Rating Formula for Mental Disorders.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


